Citation Nr: 1326512	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a left knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

3. Entitlement to a disability rating in excess of 10 percent for a right knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

4. Entitlement to a compensable rating for scar in the left kidney area due to stab wound from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his mother, and his friend


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 1996 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In July 2013, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

In November 1997, the Board remanded the Veteran's claims for increased disability ratings for additional development, and an October 2002 Board decision denied the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2004 Order, the Veteran's appeal concerning these issues was remanded to the Board.  Subsequently, the Board remanded the Veteran's claims in January 2005, October 2005, and June 2006, and the Board denied the claims on appeal in October 2007.  The Veteran appealed the denial to the Court, and pursuant to a February 2010 Memorandum Decision and March 2010 Judgment, the Veteran's appeal was remanded to the Board.  In March 2011, the Board remanded the Veteran's claims for additional development.  The claims have been returned to the Board for further appellate review.

A November 2008 rating decision granted a temporary 100 percent disability rating for impairment of the left knee, postoperative, from August 20, 2008 to October 31, 2008.  In addition, a March 2010 rating decision granted a temporary 100 percent disability rating for impairment of the right knee status post arthroscopic removal of chondromalicic type defect from February 9, 2010 to March 31, 2010.  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issues of entitlement to a higher disability rating for those times.  

In a January 2005 Remand, the Board referred the issues of entitlement to a disability rating in excess of 10 percent for migraine headaches, entitlement to service connection for a right elbow disability, and entitlement to service connection for a neck disability.  At the May 2013 videoconference Hearing, the Veteran and his representative raised the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 10 percent for a left knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010; entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010; entitlement to a disability rating in excess of 10 percent for a right knee disability from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010; entitlement to a compensable rating for scar in the left kidney area due to stab wound from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and on and after April 1, 2010; and entitlement to a TDIU from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The clinical evidence of record establishes that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation on and after April 26, 2011.


CONCLUSION OF LAW

The criteria for a TDIU on and after April 26, 2011 have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU on and after April 26, 2011, which constitutes a complete grant of this claim on and after that date.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issue decided herein.

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In March 2013, the Veteran testified that he had been unemployed since August 2008 due to his service-connected disabilities.  He reported that his trade was construction, truck driving, and dealing with heavy equipment.  The Veteran stated that following his separation from service, his VA physician told him that he was not supposed to work, to especially include operating heavy equipment, as the result of the limitations of his knees, to include spasms, and the pain medication he was taking for his knees.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the evidence of record and should be adjudicated as part of the claims on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

An October 2008 VA treatment record shows that a VA physician found the Veteran's recent orthopedic surgery had made him unable to work.  The VA physician reported that the Veteran had lost all of the operable 18-wheelers in his trucking company.  In December 2008, a VA physician reported that the Veteran was unable to physically do his occupation as a result of the injuries he had sustained during active duty.  In January 2011, a VA physician indicated that the Veteran was unable to pursue gainful employment due to his multiple medical problems and posttraumatic stress disorder (PTSD).  An August 2011 VA treatment record shows a VA physician reported that the Veteran's financial pressures were considerable as the Veteran had been unable to work for a considerable period of time.  In addition, the VA physician stated that the Veteran was physically unable to work due to pain and service-related injuries.

The Veteran's combined schedular rating for his service-connected disabilities from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011 is 50 percent.  His combined schedular rating for his service-connected disabilities on and after April 26, 2011 is 90 percent, and his service-connected PTSD is rated as 50 percent disabling.  Thus, the minimum schedular criteria for a TDIU were met on April 26, 2011, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on and after April 26, 2011.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the VA treatment records described above indicate that the Veteran became unemployable for VA purposes in 2008.  Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation beginning April 26, 2011.  Accordingly, a TDIU is warranted from April 26, 2011.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a TDIU on and after April 26, 2011 is granted.


REMAND

Increased Disability Ratings 

The Veteran last underwent VA examination in connection with his claims for increased disability ratings in June 2005.  At the May 2013 Board hearing, the Veteran testified that his symptoms with respect to his knees and his scar had increased in severity since the last examination.  The Veteran asserted that he had pain with every step and that his knees would pop out if he overexerted himself or made sudden movements.  He also reported spasms, instability, and bad circulation.  With respect to his service-connected scar, the Veteran testified that he lost skin when he scratched the scar and that at times his scar caused stabbing pains.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the May 2013 testimony indicating an increase in the severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

Additionally, the Veteran asserted at the May 2013 hearing that there may be pertinent medical records available in addition to those already of record.  Specifically, the Veteran testified that he had received treatment for his knees at Centerville Medical Center, NAC, and Premier Physical Therapy.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, on remand the RO must attempt to obtain and associate all outstanding private treatment records with the claims file.

TDIU from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011

As demonstrated above, the minimum schedular criteria for a TDIU were not met from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the VA treatment records discussed above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Obtain, with assistance from the Veteran as needed, any outstanding records from Centerville Medical Center, NAC, and Premier Physical Therapy, as well as any other identified private treatment records.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence but that if he obtains and submits the missing evidence the claim will be readjudicated if necessary.

2. Schedule the Veteran for a VA orthopedic examination to evaluate the current nature and severity of his service-connected left and right knee disabilities.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  All ranges of motion of the left and right knees, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the knees under DeLuca v. Brown, 8 Vet. App. 202 (1995); the presence or absence of instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion into the joint.  

3. Schedule the Veteran for an appropriate VA examination to ascertain the current nature and severity of his service-connected scar in the left kidney area due to stab wound.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scar.  All pertinent symptomatology and findings must be reported in detail.  The examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scar.

4. The Veteran should be informed that he must attend any scheduled VA examination and that the consequences of not attending may include denial of his claims.  38 C.F.R. § 3.655 (2012).

5. Thereafter, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted from June 2, 1996 to August 19, 2008, from November 1, 2008 to February 8, 2010, and from April 1, 2010 to April 25, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue.  See 38 C.F.R. § 4.16(b). 

6. After completing this and any other development deemed necessary, re-adjudicate the remanded issues.  If any benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


